 Case 3:19-cv-00813-REP Document 63 Filed 06/08/20 Page 1 of 2 PageID# 3274



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division


CHMURA ECONOMICS
& ALALYTICS, LLC,


     Plaintiffs


V.                                      Civil Action No. 3:19cv813

RICHARD LOMBARDO,

     Defendant.


                                  ORDER


     Having considered DEFENDANT RICHARD A. LOMBARDO'S MOTION TO

FILE EXHIBITS UNDER SEAL (EOF No. 52), and the requirements of

Local Civil Rule 5 and the decisions in Ashcraft, et al. v. Conoco,

Inc., 218 F.3d 288 (4th Cir. 2000), In re Knight Publishing Co.,

743 F.2d 231 (4th Cir. 1984) and Stone v. Univ. of Maryland, 855

F.2d 178 (4th Cir. 1988) having been met, and the defendant

asserting that the documents requested to be sealed are designated
confidential under the STIPULATED PROTECTIVE ORDER (EOF No. 29)

entered herein, it is hereby ORDERED that DEFENDANT RICHARD A.

LOMBARDO'S MOTION TO FILE EXHIBITS UNDER SEAL (EOF No. 52) is

granted   and   certain   exhibits   (EOF   No.   55)   to   MEMORANDUM   IN

OPPOSITION TO PLAINTIFF AND COUNTERCLAIM DEFENDANT'S MOTION FOR

SUMMARY JUDGMENT (ECF No. 51) are filed under seal; provided that
Case 3:19-cv-00813-REP Document 63 Filed 06/08/20 Page 2 of 2 PageID# 3275
